
	
		II
		109th CONGRESS
		2d Session
		S. 2831
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2006
			Mr. Lugar (for himself,
			 Mr. Specter, Mr. Dodd, Mr.
			 Graham, and Mr. Schumer)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To guarantee the free flow of information to the public
		  through a free and active press while protecting the right of the public to
		  effective law enforcement and the fair administration of justice.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Free Flow of Information Act of
			 2006.
		2.PurposeThe purpose of this Act is to guarantee the
			 free flow of information to the public through a free and active press as the
			 most effective check upon Government abuse, while protecting the right of the
			 public to effective law enforcement and the fair administration of
			 justice.
		3.DefinitionsIn this Act—
			(1)the term
			 attorney for the United States means the Attorney General, any
			 United States Attorney, Department of Justice prosecutor, special prosecutor,
			 or other officer or employee of the United States in the executive branch of
			 Government or any independent regulatory agency with the authority to obtain a
			 subpoena or other compulsory process;
			(2)the term
			 communication service provider—
				(A)means any person
			 that transmits information of the customer’s choosing by electronic means;
			 and
				(B)includes a
			 telecommunications carrier, an information service provider, an interactive
			 computer service provider, and an information content provider (as such terms
			 are defined in sections 3 and 230 of the Communications Act of 1934 (47 U.S.C.
			 153 and 230)); and
				(3)the term
			 journalist means a person who, for financial gain or livelihood,
			 is engaged in gathering, preparing, collecting, photographing, recording,
			 writing, editing, reporting, or publishing news or information as a salaried
			 employee of or independent contractor for a newspaper, news journal, news
			 agency, book publisher, press association, wire service, radio or television
			 station, network, magazine, Internet news service, or other professional medium
			 or agency which has as 1 of its regular functions the processing and
			 researching of news or information intended for dissemination to the
			 public.
			4.Compelled
			 disclosure at the request of attorneys for the United States in criminal
			 proceedings
			(a)In
			 GeneralExcept as provided in subsection (b), in any criminal
			 investigation or prosecution, a Federal court may not, upon the request of an
			 attorney for the United States, compel a journalist, any person who employs or
			 has an independent contract with a journalist, or a communication service
			 provider to disclose—
				(1)information
			 identifying a source who provided information under a promise or agreement of
			 confidentiality made by the journalist while acting in a professional
			 newsgathering capacity; or
				(2)any records,
			 communication data, documents, or information that the journalist obtained or
			 created while acting in a professional newsgathering capacity and upon a
			 promise or agreement that such records, communication data, documents, or
			 information would be confidential.
				(b)DisclosureCompelled
			 disclosures otherwise prohibited under subsection (a) may be ordered only if a
			 court, after providing the journalist, or any person who employs or has an
			 independent contract with a journalist, notice and an opportunity to be heard,
			 determines by clear and convincing evidence that—
				(1)the attorney for
			 the United States has exhausted alternative sources of the information;
				(2)to the extent
			 possible, the subpoena—
					(A)avoids requiring
			 production of a large volume of unpublished material; and
					(B)is limited
			 to—
						(i)the
			 verification of published information; and
						(ii)surrounding
			 circumstances relating to the accuracy of the published information;
						(3)the attorney for
			 the United States has given reasonable and timely notice of a demand for
			 documents;
				(4)nondisclosure of
			 the information would be contrary to the public interest, taking into account
			 both the public interest in compelling disclosure and the public interest in
			 newsgathering and maintaining a free flow of information to citizens;
				(5)there are
			 reasonable grounds, based on an alternative, independent source, to believe
			 that a crime has occurred, and that the information sought is critical to the
			 investigation or prosecution, particularly with respect to directly
			 establishing guilt or innocence; and
				(6)the subpoena is
			 not being used to obtain peripheral, nonessential, or speculative
			 information.
				5.Compelled
			 disclosure at the request of criminal defendants
			(a)In
			 GeneralExcept as provided in subsection (b), a Federal court may
			 not, upon the request of a criminal defendant, compel a journalist, any person
			 who employs or has an independent contract with a journalist, or a
			 communication service provider to disclose—
				(1)information
			 identifying a source who provided information under a promise or agreement of
			 confidentiality made by the journalist while acting in a professional
			 newsgathering capacity; or
				(2)any records,
			 communication data, documents, or information that the journalist obtained or
			 created while acting in a professional newsgathering capacity and under a
			 promise or agreement that such records, communication data, documents, or
			 information would be confidential.
				(b)DisclosureCompelled
			 disclosures otherwise prohibited under subsection (a) may be ordered only if a
			 court, after providing the journalist, or any person who employs or has an
			 independent contract with a journalist, notice and an opportunity to be heard,
			 determines by clear and convincing evidence that—
				(1)the criminal
			 defendant has exhausted alternative sources of the information;
				(2)there are
			 reasonable grounds, based on an alternative source, to believe that the
			 information sought is directly relevant to the question of guilt or innocence
			 or to a fact that is critical to enhancement or mitigation of a
			 sentence;
				(3)the subpoena is
			 not being used to obtain peripheral, nonessential, or speculative information;
			 and
				(4)nondisclosure of
			 the information would be contrary to the public interest, taking into account
			 the public interest in compelling disclosure, the defendant’s interest in a
			 fair trial, and the public interest in newsgathering and in maintaining the
			 free flow of information.
				6.Civil
			 litigation
			(a)In
			 GeneralExcept as provided in subsection (b), in any civil
			 action, a Federal court may not compel a journalist, any person who employs or
			 has an independent contract with a journalist, or a communication service
			 provider to disclose—
				(1)information
			 identifying a source who provided information under a promise or agreement of
			 confidentiality made by the journalist while acting in a professional
			 newsgathering capacity; or
				(2)any records,
			 communication data, documents, or information that the journalist obtained or
			 created while acting in a professional newsgathering capacity and upon a
			 promise or agreement that such records, communication data, documents, or
			 information would be confidential.
				(b)DisclosureCompelled
			 disclosures otherwise prohibited under (a) may be ordered only if a court,
			 after providing the journalist, or any person who employs or has an independent
			 contract with a journalist, notice and an opportunity to be heard, determines
			 by clear and convincing evidence that—
				(1)the party seeking
			 the information has exhausted alternative sources of the information;
				(2)the information
			 sought is critical to the successful completion of the civil action;
				(3)nondisclosure of
			 the information would be contrary to the public interest, taking into account
			 both the public interest in compelling disclosure and the public interest in
			 newsgathering and in maintaining the free flow of information to the widest
			 possible degree about all matters that enter the public sphere;
				(4)the subpoena is
			 not being used to obtain peripheral, nonessential, or speculative
			 information;
				(5)to the extent
			 possible, the subpoena—
					(A)avoids requiring
			 production of a large volume of unpublished material; and
					(B)is limited
			 to—
						(i)the
			 verification of published information; and
						(ii)surrounding
			 circumstances relating to the accuracy of the published information; and
						(6)the party seeking
			 the information has given reasonable and timely notice of the demand for
			 documents.
				7.Exception for
			 journalist’s eyewitness observations or participation in criminal or tortious
			 conductNotwithstanding
			 sections 1 through 6, a journalist, any person who employs or has an
			 independent contract with a journalist, or a communication service provider has
			 no privilege against disclosure of any information, record, document, or item
			 obtained as the result of the eyewitness observations of criminal conduct or
			 commitment of criminal or tortious conduct by the journalist, including any
			 physical evidence or visual or audio recording of the observed conduct, if a
			 court determines by clear and convincing evidence that the party seeking to
			 compel disclosure under this section has exhausted reasonable efforts to obtain
			 the information from alternative sources. This section does not apply if the
			 alleged criminal or tortious conduct is the act of communicating the documents
			 or information at issue.
		8.Exception to
			 prevent death or substantial bodily injuryNotwithstanding sections 1 through 6, a
			 journalist, any person who employs or has an independent contract with a
			 journalist, or communication service provider has no privilege against
			 disclosure of any information to the extent such information is reasonably
			 necessary to stop or prevent reasonably certain—
			(1)death; or
			(2)substantial bodily harm.
			9.Exception for
			 national security interest
			(a)In
			 generalNotwithstanding
			 sections 1 through 6, a journalist, any person who employs or has an
			 independent contract with a journalist, or communication service provider has
			 no privilege against disclosure of any records, communication data, documents,
			 information, or items described in sections 4(a), 5(a), or 6(a) sought by an
			 attorney for the United States by subpoena, court order, or other compulsory
			 process, if a court has provided the journalist, or any person who employs or
			 has an independent contract with a journalist, notice and an opportunity to be
			 heard, and determined by clear and convincing evidence, that—
				(1)disclosure of
			 information identifying the source is necessary to prevent an act of terrorism
			 or to prevent significant and actual harm to the national security, and the
			 value of the information that would be disclosed clearly outweighs the harm to
			 the public interest and the free flow of information that would be caused by
			 compelling the disclosure; or
				(2)in a criminal
			 investigation or prosecution of an unauthorized disclosure of properly
			 classified Government information by an employee of the United States, such
			 unauthorized disclosure has seriously damaged the national security,
			 alternative sources of the information identifying the source have been
			 exhausted, and the harm caused by the unauthorized disclosure of properly
			 classified Government information clearly outweighs the value to the public of
			 the disclosed information.
				(b)Rule of
			 constructionNothing in this Act shall be construed to limit any
			 authority of the Government under the Foreign Intelligence Surveillance Act (50
			 U.S.C. 1801 et seq.).
			10.Journalist’s
			 sources and work product produced without promise or agreement of
			 confidentialityNothing in
			 this Act shall supersede, dilute, or preclude any law or court decision
			 compelling or not compelling disclosure by a journalist, any person who employs
			 or has an independent contract with a journalist, or a communications service
			 provider of—
			(1)information identifying a source who
			 provided information without a promise or agreement of confidentiality made by
			 the journalist while acting in a professional newsgathering capacity; or
			(2)records, communication data, documents, or
			 information obtained without a promise or agreement that such records,
			 communication data, documents, or information would be confidential.
			
